PER CURIAM.
Leroy M. Thurston, Jr. appeals the district court’s orders denying his applications to proceed in forma pauperis in each of his civil actions. Thurston fails to establish the district court erred in denying him leave to proceed in forma pauperis. Accordingly, we deny leave to proceed in forma pauperis on appeal, and dismiss these appeals. See Thurston v. Seay, No. CA-02-7-3; Thurston v. Beskins, No. CA-02-6-3; Thurston v. Collins, No. CA-02-5-3 (W.D.Va. Dec. 3, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.